DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “generally convex,” “generally concave,” “generally oriented”, and “generally aligned” render the claims indefinite because a person of ordinary skill in the art of medical implants would not be able to determine the scope of these phrases. The term “generally” is a term of degree with an undefined range.  Based on the current language of the claims, the drawings, and the specification a person of ordinary skill in the art would not be able to determine what curvatures, orientations, and alignments would read on the “generally” claim language.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-4, and 12-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In lines 1-2, Claim 2 requires “an olecranon process of the ulna.”  In lines 1-2, Claim 3 requires “a coronoid process of the ulna.” In lines 1-2, Claim 4 requires “an anterior cortex of the ulna.”  In lines 5-10, Claim 12 requires “an anterior cortex of the ulna,” “a coronoid process”, “a lateral cortex of the ulna,” and “an olecranon process of the ulna bone.” In lines 1-2, Claim 14 requires “an olecranon process of the ulna bone.”  In lines 5-11, Claim 15 requires “a distal end of the ulna,” “an anterior cortex of the ulna,” “a coronoid process,” “a lateral cortex of the ulna,” and “an olecranon process of the ulna bone.”  These recitations are considered to be positively reciting part of the human body.  The applicant is advised to amend these limitations to recite, for example in Claim 2, “the third fastener is configured to extend toward an olecranon process of the ulna.” The applicant is advised to amend all recitations listed above in a similar manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell et al. (US 2016/0166298, hereinafter “Mighell”).
Regarding Claims 12 and 14, Mighell discloses a system for treating a fracture in a proximal ulna bone (abstract and [0035]), the system comprising a bone plate (100) having a head portion (Figure 3A, where head portion is considered the portion proximal, see annotated figure below) , a shaft portion (where shaft portion is considered the distal portion, see annotated figure below) extending from the head portion, an upper surface and a lower surface configured to engage the bone (as described in [0006]), the head portion having a first proximal-
Mighell does not specifically disclose that the fifth opening is targeted towards an olecranon process of the ulna bone and the fifth fastener receivable within the fifth opening and configured to extend in a direction proximally and reverse to all of the first, second, third, and fourth fasteners.  However, Mighell does disclose that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to angle the fifth fastener in a direction proximally toward an olecranon process of the ulna bone and reverse to all of the first, second, third, and fourth fasteners with the opening targeted toward the olecranon process of the ulna bone if determined by the surgeon to be the most beneficial trajectory for treating the specific fracture of the patient.  

Mighell does not specifically disclose that the fifth opening is targeted towards an olecranon process of the ulna bone. However, Mighell does disclose that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the opening targeted toward the olecranon process of the ulna bone if determined by the surgeon to be the most beneficial trajectory for treating the specific fracture of the patient.  
Regarding Claim 16, Mighell discloses an elongated slot (Figure 3A, 120) having a length greater than a width (as seen in Figure 3A), where the width of the slot is greater than an outer diameter of a shaft of a fastener receivable therein (Figure 3A) such that the elongated slot permits movement of the plate in a proximal- distal direction and a medial-lateral direction.  

Regarding Claim 18, Mighell discloses that the plate is a universal plate and the shaft portion is straight in-plane (as seen in Figures 3A-3E).  


    PNG
    media_image1.png
    882
    608
    media_image1.png
    Greyscale



s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Govey et al. (US 2018/0256226, hereinafter “Govey”). 
Regarding Claim 19, Mighell discloses the invention of Claim 15 as described above, but fails to teach that the plate is a handed plate and the shaft portion is curved with a left-handed or a right-handed curvature.  In the same art of bone fixation plates, Govey teaches a plate that is left-handed or right-handed and is not interchangeable (Figures 21A and 21B as described in [0066]).  As the bone plate of Govey can be used for the ulna ([0050]), it would have been obvious at the time that the invention was filed to modify the plate of Mighell with the handedness of Govey in order to provide an ulnar plate that is more customized in curvature to either the left or right ulna, thus providing a better approximation to the natural anatomy of the patient and a better fit. 
Regarding Claim 20, Mighell discloses the invention of Claim 15 as described above, but fails to teach that the shaft portion further comprises first and second sidewalls defining waisted edge scallops of the first side wall, where the waisted edge scallops of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indention, and where the first and second indentions are generally aligned with a k-wire hole. In the same art of bone fixation plates, Govey teaches a plate with first and second sidewalls defining waisted edge scallops (Figure 14), where the waisted edge scallops (see Figures 12-14, scallops  are 116) of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indention (as scallops 116 are seen on either side of Figure 13, there would be first and second indentations), and where the first and second indentions are generally aligned with a k-wire hole (k-wire hole 126 as seen in Figure 14 aligns with scallops).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate of Mighell with the scallops and k-wire arrangement as taught by Govey in order to allow preferential bending between the screw holes and also to allow for preliminary fixation via k-wires. 
s 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Wahl (US 2016/0228167).
Regarding Claim 1, Mighell discloses a system for treating a fracture in a proximal ulna bone (abstract and [0035]), the system comprising a bone plate (100) having a head portion (Figure 3A, where head portion is considered the portion proximal, see annotated figure below) , a shaft portion (where shaft portion is considered the distal portion, see annotated figure below) extending from the head portion, an upper surface and a lower surface configured to engage the bone (as described in [0006]), the head portion having a first proximal-most opening (Figure 3A, proximal opening 122 and as labeled in the annotated figure below), a plurality of second openings (Figure 3A, second openings as labeled in the annotated figure below), and a third opening (Figure 3A as labeled in the annotated figure below), each extending from the upper surface to the lower surface. Mighell further discloses a first fastener receivable within the first opening and configured to extend distally (see Figure 3C); a plurality of second fasteners receivable within the plurality of second openings and configured to extend distally, anteriorly, and/or laterally (see Figure 3C); and a third fastener receivable within the third opening and configured to extend in a direction reverse to all of the first and second fasteners (see Figure 3C).  Please note: as first fasteners are angulated in a distal direction and second fasteners are angulated anteriorly, the third fastener angulated superiorly would be in a “reverse” direction of the first and second fasteners inasmuch as the third fastener of the present invention. Mighell additionally discloses that the fasteners can be bi-axial, providing the surgeon with choice of two different and opposed trajectories ([0046-0047]), thus the fastener directions as disclosed in Mighell are variable and therefore capable of meeting the limitations as claimed.  




    PNG
    media_image2.png
    882
    608
    media_image2.png
    Greyscale


Mighell discloses the invention substantially as claimed, but fails to disclose the third opening having a protrusion on the upper surface of the plate around a first portion of the 
Regarding Claim 2, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the third fastener is capable of extending toward the olecranon process of the ulna.   
  Regarding Claim 3, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the plurality of second fasteners are capable of extending toward the coronoid process of the ulna.   
Regarding Claim 4, Mighell in view of Wahl discloses the invention of claim 1, and when used in an ulna, the plurality of second fasteners are capable of extending toward the anterior cortex of the ulna.   
Regarding Claim 5, Mighell in view of Wahl discloses the invention of claim 1, and Mighell discloses an elongated slot (Figure 3A, 120) having a length greater than a width (as seen in Figure 3A), and the system includes a fourth fastener (as seen in Figure 3A) receivable within the elongated slot, where the width of the slot is greater than an outer diameter of the 
Regarding Claim 6, Mighell in view of Wahl discloses the invention of claim 1, and further discloses that the lower surface of the plate includes a curvature at the head portion such that the upper surface is generally convex and the lower surface is generally concave (as best seen in Figure 3D, and described in [0038] for the embodiment of Figures 1A-F). 
Regarding Claim 7, Mighell in view of Wahl discloses the invention of claim 6, and further discloses that the lower surface of the head portion is contoured to approximate an average proximal ulna anatomy (as described in [0036], “the bone-facing surface can be shaped to substantially conform to or mate with a corresponding plate-facing surface of the bone” – if used for an ulna as disclosed in [0035], the lower surface would be contoured to approximate the anatomy of the ulna).  
Regarding Claim 8, Mighell in view of Wahl discloses the invention of claim 1, and further discloses that the plate is a universal plate and the shaft portion is straight in-plane (as seen in Figures 3A-3E).  

Regarding Claim 13, Mighell discloses the invention of Claim 12 substantially as claimed as described above, but fails to disclose the fifth opening having a protrusion on the upper surface of the plate around a first portion of the opening and a recess into the upper surface of the plate around a second portion of the opening.  Wahl teaches a bone plate system (abstract) with an opening on the upper surface of the plate (opening 180 seen in Figures 5-7) that has a protrusion on the upper surface of the plate around a first portion of the opening (protrusion seen best in Figure 7 on the upper surface of the plate insert) and a recess into the upper surface of the plate around a second portion of the opening (seen in Figure 7). As described in ([0042]) the aperture 168 can have both protrusions and countersunk surfaces (recess).  It would have been obvious to one having ordinary skill in the art at the time the invention was .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Wahl in further view of Govey.
Regarding Claim 9, Mighell in view of Wahl discloses the invention of Claim 1 as described above, but fails to disclose that the plate is a handed plate and the shaft portion is curved with a left-handed or a right-handed curvature.  In the same art of bone fixation plates, Govey teaches a plate that is left-handed or right-handed and is not interchangeable (Figures 21A and 21B as described in [0066]).  As the bone plate of Govey can be used for the ulna ([0050]), it would have been obvious at the time that the invention was filed to modify the plate of Mighell in view of Wahl with the handedness of Govey in order to provide an ulnar plate that is more customized in curvature to either the left or right ulna, thus providing a better approximation to the natural anatomy of the patient and a better fit. 
Regarding Claims 10 and 11, Mighell in view of Wahl discloses the invention of Claim 1 as described above, but fails to disclose the shaft portion further comprising first and second sidewalls defining waisted edge scallops, where the waisted edge scallops of the first side wall defines a first indentation and the waisted edge scallops of the second sidewall defines a second indention, and where the first and second indentions are generally aligned with a k-wire hole. In the same art of bone fixation plates, Govey teaches a plate with first and second sidewalls defining waisted edge scallops (Figure 14), where the waisted edge scallops (see Figures 12-14, scallops  are 116) of the first side wall defines a first indentation and the waisted edge scallops of the second 20Atty. Docket No.: TRAUMA.022.0002 sidewall defines a second indention (as scallops 116 are seen on either side of Figure 13), and where the first and second indentions are generally aligned with a k-wire hole (k-wire hole 126 as seen in Figure 14 aligns with scallops).  It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached Monday through Thursday 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.